ACCEPTED
                                                                                                   03-14-00737-CV
                                                                                                          4770324
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              4/6/2015 12:53:16 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                            CLERK
                                   Chase Carmen Hunter
                       340 S Lemon Ave #9039 :: Walnut, CA 91789
                        Tel: (707) 706-3647 :: Fax: (703) 997-5999
                             Email: Chase_Hunter@yahoo.com              RECEIVED IN
                                       April 6, 2015               3rd COURT  OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                        4/6/2015 12:53:16 PM
                                                                          JEFFREY D. KYLE
Velva Price                                                                     Clerk
Travis County Texas District Court Clerk
1000 Guadalupe
Austin, TX 78701

Via e-file

RE: Travis County District Court case D-1-GN-13-001957 and Third Court of Appeals case
03-13--00737-cv

Ms. Price:

Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1) and Texas Gov’t Code Section
522 et seq., I request that you prepare, certify, and file a supplemental record in the
above-referenced case that includes all copies of the following correspondence:

1. Mailing envelopes in which your office received documents for filing in this
above-referenced case;
2. Written correspondence your office received from Chase Carmen Hunter, including but
not limited to, emails, facsimiles, and electronic communications received via the electronic
filing system that were received in the above-referenced case and related case
D-1-GN-13-002576;
3. Written correspondence sent by you or someone in your office to Chase Carmen Hunter,
including but not limited to emails, facsimiles, and electronic communications sent via the
electronic filing system that were sent in the above-referenced case and related case
D-1-GN-13-002576;
4. Written correspondence to your office regarding Chase Carmen Hunter that is not
requested above that was not a document to be filed by any of the parties;
5. Written correspondence from your office regarding Chase Carmen Hunter that is not
requested above that was not a document to be filed by any of the parties;
6. Your written explanation why your first filing of the record in the above-referenced case
was not complete and did not include the June 24, 2014, Notice of Court Setting, and the
July 12, 2013, letter from clerk; both of which were requested by Cynthia Morales on
March 30, 2015.

Thank you,

/s/ Chase Carmen Hunter

Chase Carmen Hunter